Summary of

Dollar General Corporation Life Insurance Program

as Applicable to Executive Officers




Dollar General Corporation (the "Company") has established a life insurance
program for salaried employees.  Currently, a death benefit equal to 2.5 times
the employee’s annual base salary, up to a maximum of $3 million, is provided to
a limited group of salaried employees, including the Company’s executive
officers.  A lesser death benefit is provided to other groups of salaried
employees.  




The life insurance coverage offered through the program may be provided through
a variety of means, including individual (which may be owned by the individual
or by the Company) or group policies with universal, whole or term insurance, or
through payment out of the Company’s general assets, as determined by the
Company in its sole discretion. In addition, certain of these policies may
accumulate a cash value which may inure to the benefit of either the Company or
the individual.  Regardless of the method for providing the coverage, the
Company grosses up payments to cover any required taxes on premiums or imputed
income for salaried employees of the Company serving as officers.



